Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Ehde (US 2011/0277265) and Chien (US 2013/0117956) in view of Ehde do not include an adapter connecting a wiper to a drive arm of a vehicle wiper system, the adapter comprising a head and a body which extend in the continuation of one another in a longitudinal (horizontal) direction, a first and second immobilizing means immobilizing the adapter on the drive arm, the first immobilizing means comprising a protrusion which extends beyond a lateral wall of the adapter in the longitudinal direction, and the second immobilizing means comprising a tooth extending toward the body in the longitudinal direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039.  The examiner can normally be reached on Monday - Friday 6:30 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles-Bosques can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/ANDREW A HORTON/Primary Examiner, Art Unit 3723